Citation Nr: 9923092	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  95-27 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death, to include to include basic eligibility for 
education benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, child, and son-in-law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1947 to 
September 1949 and from January 1952 to March 1977.  He died 
on December [redacted], 1995.  The appellant is his surviving spouse.  
This appeal arises from a February 1997 rating decision of 
the Columbia, South Carolina, Regional Office (RO).  In this 
decision, the RO denied entitlement to accrued benefits for a 
claim for service connection for a respiratory disability.  
It was also determined that service connection was not 
warranted for the cause of the veteran's death, to include 
the issue of eligibility for dependents' benefits under 
38 U.S.C. Chapter 35.  These determinations were appealed by 
the surviving spouse.


FINDINGS OF FACT

1.  The veteran served in combat situations in Vietnam that 
resulted in his exposure to toxic herbicides.

2.  The veteran died on December [redacted], 1995, due to 
pulmonary fibrosis.

3.  The evidence of record at the time of the veteran's death 
clearly and convincingly showed that his respiratory 
disability began many years after service and did not show a 
nexus between the respiratory disability and any disease or 
injury incurred in service.

4.  Multiple private physicians' statements received after 
the veteran's death has provided a nexus between the 
veteran's exposure to toxic herbicides in Vietnam and his 
death due to pulmonary fibrosis.

5.  The evidence is sufficient to establish that the veteran 
was exposed to herbicide agents in Vietnam.

6.  The facts of this case do not present such complex 
medical issues as to warrant a request for an independent 
medical opinion.


CONCLUSIONS OF LAW

1.  The appellant has not met the criteria for entitlement to 
accrued benefits in the veteran's claim for service 
connection for a respiratory disability.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107(a), 5121 (West 1991); 38 C.F.R. 
§§ 3.303, 3.1000 (1998).

2.  The cause of the veteran's death, pulmonary fibrosis, was 
the result of his military service; the grant of service 
connection for the cause of the veteran's death, to include 
basic eligibility for education benefits under 38 U.S.C. 
Chapter 35, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 1310, 3501, 5107(a), 5121 (West 1991); 38 C.F.R. 
§§ 3.303, 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran filed an original claim for service connection 
for a respiratory disability in October 1988.  His periods of 
active service were confirmed by the U. S. Army Personnel 
Center (ARPERCEN) in April 1989.  ARPERCEN also forwarded the 
veteran's available service medical records.

A physical examination of January 1948 found his lungs to be 
normal.  In preparation for his second period of enlistment 
in January 1952, the veteran was provided with a 
comprehensive physical examination.  He denied any medical 
history of shortness of breath or chronic cough.  On 
examination, his lungs and chest were found to be normal.  A 
chest X-ray was obtained in September 1955 which noted 
negative results.  In preparation for a physical examination 
in March 1958, the veteran again denied any medical history 
of shortness of breath or chronic cough.  The examination of 
his lungs and chest found each normal as was his chest X-ray.  

In March 1961 and July 1962, the veteran was provided chest 
X-rays that were noted to be negative.  A summary for a 
period of hospitalization from December 1962 to January 1963 
reported that the veteran had been hospitalized for pneumonia 
resulting from pneumococcus.  It was noted that this illness 
had developed five days prior to the hospitalization.

A report of a chest X-ray conducted in April 1963 noted 
normal findings.  On a comprehensive physical examination in 
May 1963, the veteran denied any medical history of shortness 
of breath or chronic cough.  The examiner reported that the 
veteran's lungs and chest, as well as his chest X-ray, were 
normal.  Another physical examination was provided to the 
veteran in March 1964.  He again denied any medical history 
of shortness of breath or chronic cough.  His lungs and chest 
were found to be normal and it was recorded that his chest X-
ray had been negative.  A subsequent physical examination 
soon followed in July 1964 that reported a similar medical 
history and examination findings as the March 1964 
examination.  A medical examination report dated in March 
1967 noted that the veteran's lungs and chest were normal and 
his chest X-ray was negative.  In September 1969, the veteran 
again denied a medical history of shortness of breath or 
chronic coughs.  The physical examination found his lungs, 
chest, and chest X-ray normal.  

A chest X-ray taken in December 1971 found no significant 
abnormalities.  An outpatient record of January 1972 noted 
the veteran's complaints of chest pain.  It was reported that 
a chest X-ray had been within normal limits, an 
electrocardiogram had revealed nonspecific ST changes, and 
the veteran was hypertensive and obese.  The impression was 
arteriosclerotic cardiovascular disease and obesity.

In August 1972, the veteran was provided with a reenlistment 
examination.  His heart, lungs, chest, chest X-ray, and EKG 
were all found to be normal.  The veteran's annual physical 
examination of September 1975 reported that his lungs and 
chest were normal.  There were no comments regarding a chest 
X-ray on the examination report.  However, it was determined 
that the veteran's abdomen was abnormal due to obesity.

The veteran was given a retirement physical in February 1977.  
On his medical history report, he denied any symptoms of 
shortness of breath or chronic cough.  The examination report 
noted that the veteran's lungs and chest had been found to be 
normal.  It was also reported that the veteran had been given 
a chest X-ray, but failed to describe the interpretation of 
this X-ray.

A U. S. Department of Defense (DD) Form 214 (Report of 
Separation from Active Duty) was issued to the veteran in 
March 1977.  The veteran's primary military specialty was 
maneuver combat arms sergeant (11Z) with a secondary military 
specialty of medical specialist (91B).  His decorations 
included two Combat Infantry Badges, a Korean Service Medal, 
a Bronze Star Medal with a valor device, a Vietnam Campaign 
Medal, a Vietnam Service Medal, and a Purple Heart Medal.

The veteran was provided with a U. S. Department of Veterans 
Affairs (VA) general medical examination in September 1989.  
His medical history was noted to include a lung condition 
that was possibly sarcoid.  It was also noted that in the 
past the veteran had smoked 30 cigarettes a day for 15 years.  
On examination, the lungs had no rales, rhonchi, or wheezes 
with auscultation and were negative to percussion.  The 
diagnoses included possible pulmonary emphysema and 
arteriosclerotic heart disease, neither of which was found on 
examination.  However, a VA chest X-ray noted an impression 
of some fibrocystic changes in both upper lung fields that 
may have been due to residual changes from previous pulmonary 
tuberculosis.  

By rating decision of November 1989, the RO denied the 
veteran's claim for a lung disability on the grounds that the 
latest VA examination had failed to find a current 
disability.  The veteran was notified of this decision by 
letter of December 1989.  The veteran appealed this decision.  
In a written statement of March 1990, he contended that his 
respiratory disability was the result of his arduous 
experiences as an infantryman and Special Forces soldier in 
the U. S. Army.  He reported that he had served in combat in 
both the Korean War and two tours in Vietnam.  The veteran 
asserted that his medical records did not accurately reflect 
his injuries and ailments during his military service because 
he was the type of person that did not complain a lot.  In 
addition, he noted that he had been a combat medic with the 
Special Forces and had conducted his own medical care, 
especially while serving in Vietnam.  He claimed that his 
current disability was, in part, due to him not receiving the 
oxygen he should.  

The veteran's treatment records from a private hospital dated 
from July 1983 to February 1991 were received in April 1991.  
These failed to note any complaints or treatment of a 
respiratory disease.  In February 1991, it was noted that the 
veteran had been involved in an automobile accident that had 
not resulted in any chest trauma.  On examination, his lungs 
were found to be clear.  A private examination was obtained 
by the veteran's employer, the U. S. Postal Service, in 
December 1983 and was received by the RO in June 1991.  It 
was reported that the veteran had sought post-service 
treatment at a U. S. Air Force Base.  There were no 
complaints recorded regarding the veteran's lungs and an 
examination found no abnormalities with his lungs.  Private 
medical records dated from March 1983 to December 1983 were 
also received in June 1991.  These records failed to report 
any complaints or treatment for a lung disability.

A letter was received from the veteran's private physician 
June 1991.  This physician reported that he had treated the 
veteran from August 1985 to March 1987.  The veteran's 
medical history included pneumonia at the age of 32 and an 
abnormal chest X-ray, that the veteran was quoted as 
reporting, of "a scar on the right lung" in 1977.  The 
veteran's medical treatment included antibiotics and cough 
syrup for bronchitis in July 1986 and a cold in March 1987.  

In a letter of August 1991, the veteran asserted that he had 
experienced severe pain due to his arduous service in the 
military.  He contended that he had been unfairly treated as 
there were fellow employees at his job who were veterans with 
substantially less time in the military and received 
substantially more disability income. 

In a decision of July 1992, the Board denied service 
connection for the veteran's claimed lung disability.  It was 
determined by the Board that a lung disability was not 
present during the veteran's military service and that the 
first evidence of fibrocystic changes in the lungs was 
demonstrated many years after service.

In November 1992, the veteran filed a request with the RO to 
reopen his claim for service connection for a lung 
disability.  Attached to this request were private medical 
records dated from April to May 1992.  The veteran's medical 
history noted that he had quit smoking in 1974.  He 
complained of a persistent cough that had developed over 
several months time.  The impression was bilateral 
interstitial hilar "Dis" and to rule out sarcoid, 
tuberculosis, pneumonia, and/or neoplasm.  A pulmonary 
function test of April 1992 noted that the study was most 
compatible with moderate partially reversible air flow 
impairment.  A biopsy was conducted and the resulting 
pathology report of May 1992 noted the diagnosis of chronic 
reactive lymphadenitis and anthrosilicosis.  A series of 
chest X-rays were taken from mid-April to late May 1992.  In 
mid-April 1992, the impression was diffuse interstitial 
process, predominately involving the mid and upper lung 
fields.  The radiologists ruled out adenopathy.  A chest X-
ray of late May 1992 reported some residual subcutaneous 
emphysema on the left and diffuse interstitial infiltrates in 
both lungs consistent with the clinical diagnosis of 
interstitial pneumonia.  

A letter from a private physician dated in early July 1992 
reported that the veteran had been treated for interstitial 
diffuse (idiopathic) pulmonary fibrositis.  This same 
physician also completed a letter in late August 1992.  It 
was noted that the veteran had first developed symptoms of a 
cough and shortness of breath in November 1991 that had 
"waxed and waned" until April 1992.  By that time, the 
veteran had developed a persistent cough.  It was reported 
that the veteran had not had an extensive smoking history or 
exposure to chemicals since 1974.  It was noted that chest X-
rays, pulmonary tests, and biopsy results were consistent 
with usual interstitial fibrosis.  The diagnoses included 
usual interstitial pulmonary fibrosis.  It was opined by this 
physician that this disorders etiology was not currently 
known, but "the most likely cause is usually a chemical 
exposure of some type, although this may be idiopathic as 
well."  The veteran's disorder was noted to be relatively 
stable, but his physician commented that its usual course was 
a slow unrelenting progress leading eventually to a pulmonary 
cripple.  It was not expected that the veteran to recover 
either fully or partially.  It was commented by the physician 
that the veteran had been extremely reliable and complaint 
during his treatment.  A letter from this physician dated in 
November 1992 reported that medication had failed to improve 
the veteran's disorder and his condition would continue to 
deteriorate.  

A letter written by the veteran was received in December 1992 
that was addressed to his congressional representative.  In 
this letter, he reported that he had filed for disability 
compensation with both his current employer, the U. S. Postal 
Service, and the VA for his pulmonary disorder.  Attached to 
this letter was another written statement prepared by the 
veteran.  He claimed that as a plant engineer with the 
U. S. Postal Service he had been exposed to multiple 
chemicals used in the water circulation system of the 
facility.  The veteran asserted that he had inhaled and 
spilled on himself these chemicals while using them from 1988 
to April 1992.  He could not remember the names of these 
chemicals, but claimed that his physician had been given 
their names and determined that his pulmonary disorder was 
probably caused by these chemicals.  The veteran alleged that 
he had first noticed his pulmonary symptoms in July 1991 and 
had no pulmonary condition before that time.  He acknowledged 
that he had smoked one pack of cigarettes a day from the age 
of 18 to 43.  The veteran claimed that during his military 
service he had been required to run for distances from one to 
six miles and had never failed to complete the run.

By rating decision of December 1992, the RO determined that 
the veteran had failed to submit the requisite new and 
material evidence to reopen his claim for service connection 
for a lung disorder.  It was found that the evidence did not 
show that the veteran's current pulmonary disorder had been 
incurred in military service and it was first diagnosed many 
years after his separation form the military.  The veteran 
was notified of this decision in a letter issued in January 
1993.

The veteran again requested that his claim for service 
connection for a pulmonary disability be reopened in May 
1995.  He claimed that his current lung disease started in 
the early 1970's with symptoms of coughing up phlegm that he 
had attributed at the time to being overweight, getting 
older, or having a cold.  The veteran felt that he should 
have been retired from the military due to his disability.  
In May 1995, the RO again denied the veteran's request.  A 
statement of the case (SOC) was issued in August 1995.  The 
reasons for the RO's denial were noted to be the veteran's 
failure to submit a well-grounded claim under the provisions 
of 38 U.S.C.A. § 5107(a).  It was determined that the veteran 
had failed to submit the appropriate evidence to show that 
his current pulmonary disability had been incurred in the 
military service.

The veteran filed a substantive appeal in August 1995 in 
which he claimed that the early stages of his current 
pulmonary fibrosis were present during his military service 
in the 1970's.  He claimed that the reason he had never been 
treated for this disorder in the military was due to the fact 
it was a slowly progressive disease.  The veteran asserted 
that his physicians thought this disorder was caused by 
exposure to chemicals, possibly Agent Orange.  It was claimed 
by the veteran that, in retrospect, he started to cough up 
septum in 1970.  By the mid-1970's, the veteran asserted that 
it had become very hard for him to complete his three mile 
runs.  At the time, he attributed this to getting older, 
being out of shape, and smoking.  He noted that in response 
he quit smoking in 1974.  It was alleged by the veteran that 
at the time of his retirement from the military in 1977 he 
was barely able to run one mile due to his lung disorder.  He 
claimed that these symptoms became progressively worse until 
1991 when he could not quit coughing.  The veteran noted that 
he currently was on oxygen and was totally disabled.  He 
closed the substantive appeal with the statement "I am in 
the process of trying to get letters from my doctors on 
this."  

The veteran's private treatment records dated from May to 
July 1994 were received in October 1995.  These records noted 
the treatment of the veteran's pulmonary fibrosis.  The 
impressions noted on an outpatient record of June 1994 
included idiopathic pulmonary fibrosis, pathology showing 
usual interstitial pneumonitis.  Also received was a private 
physician's letter dated in September 1995.  It was noted 
that the veteran had initially been seen by this physician in 
November 1980 for an acute flue like illness associated with 
nausea and vomiting.  The physician continued "at that time, 
you mentioned that you had mild shortness of breath with 
exertion and a history of smoking through 1974, but you gave 
no evidence of known lung disease."  It was noted that the 
veteran had periodically been treated for various complaints 
until 1992 when he was diagnosed with usual interstitial 
pneumonitis.  The physician reported that he was not aware of 
the veteran's medical treatment after July 1992.

In a letter of October 1995, the veteran claimed that the 
physician that had treated him until 1992 knew nothing about 
his current pulmonary disorder and "did not look for much."  
Another statement was received from the veteran in December 
1995.  He claimed that he had first noticed his pulmonary 
disease in 1969, but did not report it at that time because 
he was being considered for a promotion and did not want to 
jeopardize it.  The veteran claimed that his pulmonary 
disability was a slowly progressive disorder that he knew 
nothing about and, therefore, did not go on sick call for it 
during his military service.  He asserted that the first time 
an abnormality was noted with his lungs was on an examination 
at a U. S. Air Force base in August or September 1977.   The 
veteran contended that his current pulmonary disability was 
due to exposure to chemicals in 1964-1965 and again in 1967-
1968 while serving in Vietnam.  Finally, he noted that he had 
worked for the U. S. Postal Service from 1977 to 1987 and the 
only exposure to chemical at this job was an occasional 
exposure to "R-22."

The veteran's representative contacted the RO in December 
1996 and informed it of his death.  His certificate of death 
was received in January 1997.  It was reported that the 
veteran had died on December [redacted], 1995, with the immediate 
cause of death being pulmonary fibrosis that had its onset 
three years before his death.  

In January 1997, the veteran's surviving spouse filed a claim 
for service connection for the cause of the veteran's death 
and for accrued benefits from his claim for service 
connection for a pulmonary disability.  By rating decision of 
February 1997, the RO denied these claims on the grounds that 
the evidence did not show that the veteran's pulmonary 
fibrosis was related to his military service.  

In March 1997, the veteran's private medical records were 
received dated from November 1980 to October 1992.  These 
records were private treatment records that had been 
summarized in the private physician's letter of September 
1995, a duplicate of which was also attached.  Another letter 
from this same physician addressed to the appellant and dated 
in January 1997 was also received in March 1997.  In this 
letter, the physician acknowledged that he had never seen a 
documented illness related to Agent Orange exposure and had 
no experience with alleged diseases related that such 
exposure.  This physician went on to write the following:

The USUAL INTERSTITIAL FIBROSIS is an 
illness of no known cause.  There are 
chemical and dust exposures known to 
cause interstitial fibrosis, but I am 
aware that Agent Orange is among these 
chemicals.

The appellant submitted in March 1997 a letter from the 
veteran's initial employer, [redacted], after his 
separation from the military.  This letter noted that the 
veteran had only worked there for two months.  It was noted 
that the veteran's pre-employment X-rays had been released, 
at the veteran's request, to a physician at a U. S. Air Force 
base in August 1984.  Attached to this letter was the 
available chest X-ray report dated in June 1977.  The 
impression noted an ill-defined area of infiltrate in the 
right mid-lung at the level of the third rib.  Further 
evaluation was recommended.

A letter from one of the veteran's private physicians was 
received in March 1997.  In this letter the physician opined:

[The veteran] had interstitial pulmonary 
fibrosis that could very well have been 
caused by exposure to chemicals during 
his service in the military.  I think 
that is a distinct possibility as 
according to my records and his, he 
stopped smoking very early.

In July 1997, a letter was received from a third private 
physician that had treated the veteran from December 1993 to 
the time of his death in December 1995.  It was noted that 
the veteran's diagnoses included pulmonary fibrosis.  The 
physician wrote the following:

[The veteran] was retired from Special 
Forces military.  He did have 
documentation of exposure to various 
toxins/chemicals in the military during 
several tours in Viet Nam.  His 
respiratory problems started after this 
and I believe there is a strong 
likelihood that he was exposed to some 
type of chemical/toxin which resulted in 
his pulmonary disease.

A hearing on appeal was given to the appellant in July 1997.  
At her hearing, the representative argued that the veteran 
had been exposed to Agent Orange and other chemicals while in 
the military.  It was contended that an abnormality noted on 
the veteran's separation chest X-ray was the early 
manifestation of the respiratory disease that led to his 
death.  The representative therefore claimed that this 
respiratory disease was present at the time of his retire or 
at least within one year of his separation from the military.  
The appellant testified that the veteran had started to spit 
up mucous in 1974.  He quit smoking at that time, but the 
appellant claimed his symptoms of coughing and shortness of 
breath continued and progressively became worse over time.  
Prior to 1977, it was alleged by the appellant that the 
veteran only went for medical treatment when he had colds and 
would usually be given cough medicine.  The appellant 
testified that at the time of the veteran's retirement from 
the military in 1977, a chest X-ray had found a spot on his 
lungs that he was told was a possible cancer.  It was 
reported by the appellant that the veteran returned for 
another chest X-ray six months later that ruled out the 
possibility of cancer.  The appellant noted that for a brief 
period after his retirement from the military he worked for 
[redacted] and may have received a physical examination.  
The appellant testified that the veteran had worked for the 
U. S. Postal Service as a letter carrier and then was later 
promoted to plant engineer.  She acknowledged that the 
veteran had never informed her that his work as a plant 
engineer had included the use of toxic chemicals.  

The veteran's daughter testified that she remembered the 
veteran had started finding it harder and harder to breathe 
in 1974 or 1975.  He also became tired more quickly.  It was 
the daughter's assertion that she could not remember a time 
when the veteran did not have symptoms of a cough or a hack.  
She claimed that these problems became progressively worse 
over the years.  The daughter asserted that she had told the 
veteran to seek medical care for these ailments, but he 
refused stating that he was "fine."  She alleged that the 
veteran had told her that once chemicals had been sprayed on 
him from an over-flying plane while he was in the field 
during his military career.  The daughter's inference was 
that this incident happened during one of the veteran's 
combat tours.

Also testifying at the hearing was the veteran's son-in-law.  
He stated that he had known the veteran since 1985.  The son-
in-law claimed that he and the veteran had been golfing 
buddies and the veteran would have shortness of breath and a 
persistent cough while they walked the course.  The veteran 
would always dismiss it as getting old, fat, and out-of-
shape.  It was claimed that the veteran would always minimize 
his complaints in order to avoid medical care.  

A final supplemental statement of the case (SSOC) was issued 
to the appellant in August 1997.  The RO determined that the 
evidence of record did not show that the veteran's pulmonary 
fibrosis was related to his military service or any service-
connected disability. 

A hearing before the Board was provided to the appellant in 
April 1999.  The appellant's representative argued that the 
complexity of the medical issues in this case warranted the 
Board seeking an independent medical opinion on the etiology 
of the veteran's pulmonary disorder.  The appellant provided 
similar testimony at this hearing to that given at the 
hearing on appeal in July 1997.  In addition, she claimed 
that the veteran had been treated at a U. S. Air Force base 
in 1977 for a spot found on his lungs.  She asserted she had 
tried to obtain these records, but was informed they were now 
unavailable.  The appellant claimed that two of veteran's 
treating physicians had expressed the opinion that his lung 
disorder was the result of exposure to chemicals he used in 
the military.  She noted that the physician's had based these 
opinions on a history provided by the veteran.  It was 
alleged by the appellant that the veteran had informed her 
that he had used herbicides to defoliate vegetation around 
his Special Forces' base camp in Vietnam.  She reported that 
the veteran had two tours in Vietnam, the first in 1964 and 
the second in 1967.  

The veteran's daughter and son-in-law also provided similar 
testimony to that they had given in July 1997.  In addition, 
the daughter remembered one of the veteran's private 
physicians expressing to her a strong opinion that the 
veteran's pulmonary fibrosis was related to his military 
service.  The son-in-law confirmed that the veteran had told 
him that he had once been sprayed with chemicals from an 
over-flying plane during his military service.  The son-in-
law also submitted a lay statement in which he claimed that 
veteran had told him in conversations that he had been 
exposed to Agent Orange on several occasions.  These included 
spraying the chemical from 50 gallon drums with a hand 
sprayer in order to kill vegetation around his Special 
Forces' base camp.  It was contended that the veteran had not 
gone on sick call in the military for his respiratory 
symptoms because he felt that too many incidents of this 
would hurt his military career.


II.  Applicable Criteria.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1998).  Where a veteran served in the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, and a 
respiratory cancer becomes manifest to a degree of ten 
percent disabling within thirty years of the alleged 
exposure, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38U.S.C.A. 
§§ 1101,1112,1113 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

When the death of a veteran occurred on or after December 1, 
1962, periodic monetary benefits (other than insurance and 
Servicemembers' indemnity) authorized under the laws 
administered by the VA, to which a payee was entitled at his 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not to exceed 2 years prior to the last date of 
entitlement upon the death of such person.  38 U.S.C.A. 
§ 5121 (West 1991); 38 C.F.R. § 3.1000(a) (1998).  
Application for accrued benefits must be filed within 1 year 
after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include claim for any accrued 
benefits.  If a claimant's application is incomplete, the 
claimant will be notified of the evidence necessary to 
complete the application.  If such evidence is not received 
within 1 year from the date of such notification, no accrued 
benefits may be paid.  38 U.S.C.A. § 5121 (West 1991); 
38 C.F.R. § 3.1000(c) (1998).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).

In the case of any veteran who engage in combat with the 
enemy in active service with the military during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, not withstanding 
the fact that there is no official record of such incurrence 
or aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection of such an injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although a lay person is 
competent to testify as to his or her experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).

The child or surving spouse of any person who died of a 
service connected disability is eligible for survivors' and 
dependents' educational assistance. 38 U.S.C.A. § 3501 (West 
1991). 


III.  Entitlement to Accrued Benefits for a Claim of Service 
Connection for a Respiratory Disability.

The Board finds that the appellant's claim for accrued 
benefits is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  This is, the veteran had properly 
appealed the RO's May 1995 denial of service connection for a 
respiratory disability and died prior to a final Board 
decision of this appeal.  Therefore, the appellant has 
presented a plausible claim.  

According to 38 U.S.C.A. § 5121, a decision in an accrued 
benefits claim is to be decided on the evidence of record at 
the time of the veteran's death.  However, the Court has 
issued exceptions to this rule.  In Hayes v. Brown, 4 Vet. 
App. 353 (1993), the Court held that military and VA medical 
records are considered as being constructively in the claims 
file at the date of the veteran's death even though they may 
not physically be placed in the file until after the date of 
death.  A review of the claims file indicates that certain 
service medical records are missing.  The service medical 
records from his first period of active service, that is, 
from 1947 to 1949, are presumed to be missing as they are not 
part of the records forwarded by the ARPERCEN in April 1989.  
Since the veteran has not made any claims that he sustained a 
respiratory injury or disease, or was exposed to toxic 
chemicals, in the period of service from 1947 to 1949, these 
records would not be relevant to the accrued claim.  However, 
his separation examination of March 1977 noted that a chest 
X-ray had been completed, but failed to note its results.  
The lay evidence indicates that this X-ray and a subsequent 
X-ray, found a spot on his lungs.  It was acknowledged by the 
appellant at her Board hearing in April 1999 that she had 
attempted to obtain these records, but was informed they were 
no longer available.  Therefore, any remand for the 
development of this evidence would be futile.  Under the 
circumstances, the undersigned finds that all relevant 
evidence available has been obtained, and no further 
development is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

A review of the record indicates that the veteran's claim for 
service connection for a respiratory disability had been 
denied in a final decision of the Board in July 1992 and was 
not reopened by the RO's decision of December 1992.  However, 
the SOC issued to the veteran in August 1995 indicates that 
the RO had reopened this claim, presumably under the 
provisions of 38 C.F.R. § 3.156, and determined that it was 
not well-grounded on the merits of the claim.  Therefore, the 
issue on appeal at the time of the veteran's death in 
December 1995 was a determination on the merits of his claim 
for service-connection.

The record is clear that the veteran was engaged in combat 
during the Vietnam War. He has alleged that he was exposed to 
toxic herbicides during this combat service and as regards a 
well-groundedness finding, this claim is presumed credible.  
He also claimed to have suffered with continuous and 
progressively worsening respiratory symptoms, i.e. coughing 
and shortness of breath, from the early 1970's to the 
present.  In April 1992, the veteran was diagnosed with 
interstitial pulmonary fibrosis based on his respiratory 
complaints.  Based on this evidence, the undersigned finds 
that the veteran had submitted a well grounded claim at the 
time of his death under the Savage test.

The provisions of 38 C.F.R. § 3.307 and 3.309 governing the 
presumptive period for service connection for a disease 
resulting from exposure to herbicide agents are not 
applicable to the veteran's accrued claim.  His illness of 
pulmonary fibrosis is not one of the diseases listed at 
38 C.F.R. § 3.309 as presumed to have resulted from toxic 
herbicides.

The Court held in Arms v. West, 12 Vet. App. 188 (1999), that 
once a veteran has submitted a well-grounded claim of a 
disease or injury alleged to have been incurred in or 
aggravated in combat service, then, under 38 U.S.C.A. 
§ 1154(b), the veteran prevails on the merits unless the VA 
produces clear and convincing evidence to the contrary.

The veteran's service medical records are silent as to any 
diagnosis or treatment for a respiratory disability.  
Subsequent to the veteran's service in Vietnam, he received 
comprehensive physical examinations in September 1969 and 
August 1972 that found his lungs, chest, and chest X-rays 
normal.  While his retirement examination of February 1977 
failed to note his chest X-ray findings, the examiner did 
note that the veteran's lungs and chest were normal.  While 
the veteran has claimed continuous symptomatology of chronic 
coughing and shortness of breath, he specifically denied 
these on examinations in September 1969 and February 1977.  
There was no post-service medical evidence at the time of his 
death that linked the veteran's respiratory conditions to his 
military service.  The chronic pulmonary disorder from which 
he suffered at the time of his claim in 1995 was diagnosed as 
interstitial pulmonary fibrosis.  It was first diagnosed in 
April 1992 and the onset of its symptomatology was noted by 
the medical records of the time to be within the prior year.  
Even the veteran's death certificate fixed the onset only 
three years prior to his death in December 1995.  A private 
physician in August 1992 reported that interstitial pulmonary 
fibrosis had no known cause, but had been linked to exposure 
to chemicals.  However, this physician failed to state 
whether the veteran's pulmonary disorder was related to his 
experiences in service.  This statement appears merely to be 
a recitation of the current, and apparently conflicting, 
general medical knowledge of the etiology of this disease.  
It was not a direct opinion about the etiology of the 
veteran's pulmonary disorder.  In addition, there are 
diagnoses of record that would not link his pulmonary 
disability to exposure to chemicals.  These were diagnoses 
rendered in July 1992 and June 1994 for an "ideopathic" 
disorder, i.g. a disorder of unknown cause.

The veteran asserted just prior to his death that his 
pulmonary disability was the result of his exposure to toxic 
herbicides in Vietnam and other hardships of military duty.  
However, the private medical records show the respiratory 
symtoms started sometime in 1991.  In addition, he 
specifically denied symptoms of shortness of breath and 
chronic coughing for approximately ten years after his 
service in Vietnam on his military medical histories.  
Furthermore, according to the records of his former employer, 
the U. S. Postal Service, the veteran claimed that his 
pulmonary fibrosis was solely due to his exposure to 
chemicals in his duties as after service while working as a 
postal employee.  No mention was made to his later claimed 
exposure to toxic herbicides in the military.  Thus, the 
veteran's claims as to the etiology and history of 
symptomatology are seriously compromised by his contradictory 
statements.

Based on the record established before the veteran died, the 
evidence overwhelmingly weighed against finding any nexus 
between the veteran's military service and his pulmonary 
disability.  Based on the above analysis, the record at the 
time of the veteran's death contained clear and convincing 
evidence that his pulmonary disability was not the result of 
a disease or injury in service.  Therefore, the appellant's 
claim for accrued benefits must be denied.

IV.  Entitlement to Service Connection for the Cause of the 
Veteran's Death.

Since the veteran's death, the appellant has submitted 
additional lay evidence corroborating the veteran's claim of 
chronic and continuous pulmonary symptoms from at least the 
mid-1970's.  This evidence consists of her and her daughter's 
testimony.  It is also plausible that the veteran may have 
hid these symptoms from the military in order to protect his 
career and/or attributed them to other non-lethal causes 
because of the slow progressive nature of his illness.  This 
slow progression of symptoms was attested by the private 
physician in a letter of August 1992.

More significant is the fact that the appellant has been able 
to obtain at least three physicians to submit statements 
regarding the etiology of the veteran's pulmonary disease.  
The statement of January 1997 appears to be contradictory.  
At first the physician claims that the pulmonary fibrosis in 
question has no known cause, but then states that it has been 
attributed to exposure to dust and chemicals to include Agent 
Orange.  This is the same physician that provided a statement 
prior to the veteran's death and, like his previous 
statement, it appears merely to cite to the current state of 
knowledge on the disease.

The other physician's statements of March and July 1997 are 
more definite in tone and are directly related to the 
veteran's pulmonary illness and his service in Vietnam.  The 
appellant and other witnesses had testified that these 
physicians knew of the veteran's exposure to toxic herbicides 
in Vietnam through his own statements to them.  Each 
physician specifically related the veteran's pulmonary 
fibrosis to his exposure to toxic chemicals in Vietnam.  
These opinions appear to be based solely on the veteran's 
exposure and do not rely on a continuous history of pulmonary 
symptomatology to establish a nexus.

The above noted evidence addresses many of the deficiencies 
noted in the veteran's direct claim for service connection.  
The probative value of the veteran's claims of continuous 
pulmonary symptoms since the early 1970's is reinforced by 
his family's testimony.  However, of even more weight, are 
the private physician's nexus opinions that appear to be 
based on the conceded exposure to toxic herbicides and do not 
rely on any evidence on continuous symptoms.

Thus, the evidence applicable to the claim for service 
connection for the cause of the veteran's death differs 
significantly from the evidence applicable to the claim for 
accrued benefits.  The evidence submitted by the appellant 
since the veteran's death, unlike the earlier evidence, lends 
some support for the conclusion that the veteran's pulmonary 
fibrosis, the cause of his death, was the result of his 
exposure to toxic herbicides in Vietnam.  Under these 
circumstances, the evidence does not cleartly and 
convincingly show that the respiratory disability was not the 
result of exposure to herbicide agents in Vietnam.  
Therefore, service connection for the cause of the veteran's 
death is warranted.


ORDER

Accrued benefits for the veteran's claim for service 
connection for a respiratory disability are denied.

Service connection for the cause of the veteran's death, to 
include basic eligibility for education benefits under 38 
U.S.C. Chapter 35, is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

